Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
	 Claim 1, 2, and 4-25 are currently pending and are under examination.
Benefit of priority is to January 14, 2015.

Withdrawal of Rejections:
The rejection of Claim(s) 1-7, 9, 11, 12, 14, 23, and 24 under 35 U.S.C. 102a1 as being anticipated by Tanaka et al. (IDS; 2010; Generation of single-chain Fvs against detergent-solubilized recombinant antigens with a simple coating procedure. 111(3): 374-376) is withdrawn because NSB4 is an alpha-helical (barrel) protein.

Maintenance of Rejections:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
	Claim 16 provide membrane spanning proteins that do not share a common structure or function. Therefore, these Claims comprise improper Markush groups. See that Table 3 (page 78-79) refers to OMP154 with various insertions from laminin, collagen, BMP2, and so forth, while Table 4 (page 82-83) refers to EFG, LIF, FGF-4, and so forth.
	Claim 23 is also an improper Markush group because it refers to the MSP immobilized on a polymeric substrate and nucleic acid encoding the MSP. Claim 24 is indefinite for this same reason.
	
	Claims 16 and 23 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:



	In response to the First Action on the Merits, Applicants urged:
	Applicants urge that Claims 16 and 20 are limited to OmpA MSP fusion proteins. In response, Claim 16i) and ii) are drawn to OmpA fusion proteins but Claim 16 iii) and iv) are not. 
	Applicants urge that Claim 23 comprises a proper Markush grouping because refers to an MSP immobilized onto a polymeric substrate and to a nucleic acid encoding the MSP. In response, a protein is an amino acid structure and a nucleic acid is, well, a nucleic acid structure having no activity. Claim 23 can be written in two manners:
Claim 23A: A membrane spanning protein immobilised upon a polymeric substrate by physisorption, wherein the membrane spanning protein anchors, or is modified to anchor, an anchored peptide and/or heterologous protein for display in a manner that is spatially removed from a surface of the polymeric substrate.  

Claim 23B: A nucleic acid sequence encoding the membrane spanning protein.

 
	Therefore, Claim 23 is clearly reflects an improper Markush grouping.

	In the currently response, Applicants urge that the 112/2 rejection is an inadvertent error and that the rejection should entail only the Improper Markush rejection.  In response, groupings of limitations should relate to variables having a common structure AND a common function. The indefiniteness of the claims then, is the improper Markush grouping, that is, it is not clear why the variables are listed in the same group when they do not share a common structure and function.
	Applicants wish to have these rejections held in abeyance until allowable subject matter is indicated.


	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 4-15, 16, 17-19, and 22-24 and new Claim 25 are rejected under 35 U.S.C. 102a1 as being anticipated by Lakey et al. (IDS; WO 02/057780).
	Lakey et al. teach His-Cys-OmpA comprising an N-terminal extension MHHHHHHSSC and amino acids 1-147 of mature OmpA from E. coli (page 23, para. 1). At page 11, para. 2, Lakey et al. teach that the His-Cys-OmpA can be bound to a substrate that is glass, silicone, hydrogen terminated silicon, or plastic polymers.

Therefore, Lakey et al. teach a polymeric substrate comprising a His-tag that is the anchored peptide and/or heterologous peptide, a membrane spanning protein (MSP), and a polymeric substrate (Claim 1, 4, 14, 15, 16, 17, 23), wherein the heterologous peptide is placed at the head loop at the head of the MSP, at the N-terminus of the MSP, or at an engineered N-terminus of the MSP (such as the His-tag is aligned at the SS-OmpA; Claim 7),  wherein external C-terminal domains have been removed (Claim 8), and adjacent to a loop (Claim 9), wherein the MSP is OmpA (Claim 10),  wherein the SS is an alpha helical spacer between His-tag and OmpA (Claim 11, 12, 13, 18, 19). Instant Figure 14 shows the amino acid sequence of OmpA having the N-terminal MHHHHHHSSC and comprising (therefore encoding) amino acids 1-147 of mature OmpA from E. coli (Claim 22).
Further, Lakey et al. teach (page 23, line 15, 18) nucleic acid encoding MHHHHHHSSC and amino acids 1-147 of mature OmpA placed into a pET8c plasmid (Claim 23) and expressed from BL21 De3 E. coli (Claim 24).
Claim 25 is included in this rejection because the manner of making the polymeric substrate does not appear to alter the polymeric substrate.
Claims 5 and 6 are included in this rejection because the kit does not read over the polymeric substrate and instructions taught in Lakey et al. 
In In re Haller, 73 USPQ 403 (CCPA 1946), the Court held that an old compound, packaged and labeled to show its use, is not patentable. The packaging of a known compound and the application of an appropriate label thereto does not involved invention over the known compound.


	In re Donahue (226 USPQ 619) sets forth that the art applied under 35 USC 102 must only sufficiently describe the claimed invention to be applied as prior art against the invention.  In re Schauman 197 USPQ 5) the courts defined anticipation as the disclosure in the prior art of a thing substantially identical with the claimed invention. Further, that no more is required of a reference than that it set forth the substance of the invention.
	See also MPEP 2121.01 and MPEP 2123.

	Applicants urge that Lakey et al. do not teach that the MSP is non-covalently immolbized to the polymeric substrate. As noted in the Advisory Action, physiosorbing MSPs to polymeric substrates is well-known in the art. As noted in the Final Rejection (page 7), because Lakey et al. do not demonstrated that the MSP is physiosorbed onto the plastic polymers, it is still scientifically expected for hydrophobic MSPs to stick to hydrophobic surfaces. Further, Lakey et al. discuss covalently bound trimers of OmpF on the gold surface (page 20) and that the His-Cys-OmpA showed strong binding to the surface of the gold chip (page 24) but do not state that it is a covalent bound between the Cys and the gold. Further, Applicants Claim 17(iii) states that the OmpA is modified to comprise a cysteine residue to enabling binding of the protein to a gold surface and therefore this binding must not be to forbidden covalently binding of Claim 14 (and therefore Claim 1, 23). Therefore, this argument is not persuasive. 
	

	Claim(s) 1, 4-15, 17-19, 20, 21, 23, and 24 and new Claim 25 are rejected under 35 U.S.C. 102a1 as being anticipated by Le Brun et al. (IDS; 2011; Self-assembly of protein monolayers engineered for improved monoclonal immunoglobulin G binding. Int. J. Mol. Sci. 12: 5157-5167).
	Le Brun et al. teach (Figure 1a)  E. coli OmpA fused to two pairs of IgG binding Z domains from S. aureus via a flexible linker that is (GGGGS)4, wherein the transmembrane tmOmpA comprises a cysteine residue in the periplasmic turn and it has been circularly permuted ctOmpA (page 5158, para. 2). At page 5164, para. 2, Le Brun et al. teach that the protein was purified on Separose Q FF columns, and therefore bound to polysaccharide agarose beads. 
	Therefore, Le Brun et al. teach a polymeric substrate comprising an anchor peptide/heterologous protein that is the Z domain, and membrane spanning protein (MSP) that is OmpA, and a polymeric substrate (Claim 1, 4, 14, 15, 23), wherein the heterologous peptide is at the N-terminus or at the engineered N-terminus of the MSP (Claim 7), wherein the MSP is engineered to remove the external C-domain (Claim 8),  adjacent to the loop (Claim 9), wherein the MSP is OmpA (Claim 10), wherein there is a spacer between the MSP and the heterologous protein (Claim 11) that is a GS linker (Claim 12, 13). The OmpA comprises a cysteine residue (Claim 17), the OmpA is circularly permutated (Claim 19, 20) and comprises the IgG binding Z domain of protein A of S. aureus (Claim 21).
Claim 23) and expressed in E. coli BLR cells (Claim 24).
Claim 25 is included in this rejection because the manner of making the polymeric substrate does not appear to alter the polymeric substrate.
Claims 5 and 6 are included in this rejection because the kit does not read over the polymeric substrate and instructions taught in Le Brun et al. 
In In re Haller, 73 USPQ 403 (CCPA 1946), the Court held that an old compound, packaged and labeled to show its use, is not patentable. The packaging of a known compound and the application of an appropriate label thereto does not involved invention over the known compound.

	
	Applicants urge that the Examiner equates the Sepharose column with binding the protein. To be clear, it is the polymeric polysaccharides on agarose beads that the protein binds.  This binding is by physisorption. 
	Regarding covalent bonding to gold, see the response above in Lakey et al.
	Applicants urge that Le Brun et al. does not teach that there is spatial separation and functionality of the AP/HP from the OmpA. As noted, there is a GS linker between the two, and therefore special separation. Figure 1a) shows that the ZZctOmpA is linked to ZZ via a GS linker.
	
New Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 2 was amended November 30, 2020 after final rejection to recite that the anchored peptide and/or heterologous protein further comprises a protein tag. Applicants did not point out where this limitation can be found in the specification. Upon closer review of this limitation and a thorough word search of the instant specification, this limitation could not be found in the disclosure. Therefore, this limitation is considered to be new matter.



THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.





 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656